Citation Nr: 0326682	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-18 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether unreimbursed medical expenses for the period prior to 
November 1, 1999, may be used to reduce the veteran's 
countable income for the purposes of VA nonservice-connected 
disability pension benefits.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




REMAND

The veteran had active duty from March 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the VA RO 
in San Juan, Puerto Rico.  The veteran perfected a timely 
appeal of this denial.  By decision of July 2001, the Board 
affirmed the RO's denial.  

The veteran then filed an appeal with the United States Court 
of Appeals for Veterans Claims (Court).  In a December 2002 
Order, the Court vacated the July 2001 Board decision and 
granted a joint motion filed by both parties in the case.  

In granting the joint motion, Court ordered the VA to provide 
the veteran with adequate discussion of the amended duty to 
notify as defined in Charles v. Principi, 16 Vet. App. 370 
(2002).  Specifically, the Board failed to discuss the 
requirement to notify an appellant of the information 
necessary to substantiate his claim, and to indicate what 
evidence, if any, would be gathered by the appellant, and 
which evidence would be obtained by the VA.  

Review of the veteran's claims file reveals no specific 
notification of the nature envisioned by Charles, which 
informs the veteran of the type of information necessary to 
substantiate his claim, and whose exact responsibility it is 
to obtain such information.  In this case, such information 
would likely consist of evidence tending to show that the 
veteran had filed a claim for pension eligibility based upon 
the payment of unreimbursed medical expenses, or the 
anticipation of future payment of significant medical 
expenses prior to October 1999, or that the VA should have 
had constructive notice of his increasing medical expenses 
prior to that date.

Accordingly, this case is REMANDED for the following:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including providing the 
veteran with a notification letter as 
described above.  See also 38 C.F.R. 
§ 3.159 (2002).

2.	If any new evidence or information 
pertinent to the veteran's claim is 
developed or received in response to the 
notification letter, the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



